UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 10-2931

                            UNITED STATES OF AMERICA

                                           v.

                                   JERMEL LEWIS,
                                      a/k/a STAR,
                                    a/k/a PR-STAR,
                                         a/k/a/ P

                                     Jermel Lewis
                                                       Appellant

                             (E.D. Pa. 2-08-cr-00161-003)

PRESENT: McKEE, Chief Judge, RENDELL, AMBRO, FUENTES, SMITH,
         FISHER, CHAGARES, JORDAN, HARDIMAN, GREENAWAY, JR.,
         VANASKIE, SHWARTZ, and KRAUSE Circuit Judges


                                        ORDER


              A majority of the active judges having voted for rehearing en banc

in the above-captioned case, it is ordered that the petition for rehearing is GRANTED.

The Clerk of this Court shall list the case for rehearing en banc February 19, 2015.

The opinion and judgment entered September 9, 2014 are hereby vacated.

                                                       By the Court,


                                                       s/ Theodore McKee
                                                          Chief Judge

Dated:        November 25, 2014
SLC/cc:       Arlene D. Fisk
              Paul J. Heznecker
              Robert A. Zauzmer